‘XKToo-d had obtained a judgment against Taylor as a collector, * ’ without giving him notice by motion for judgment in the county court, for a considerable sum more than was due, and enforced payment. Taylor sued him at law for a reimbursement, and obtained a verdict, but could not get judgment, because it ■was a suit to recover what had been recovered by judgment. He then sued in equity, stating in his bill ail the circumstances and the court relieved him, and gave him a decree lor the excess taken from him by Wood.